Citation Nr: 1026872	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-14 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial compensable rating for 
chondromalacia of the right knee before July 22, 2003 

2. Entitlement to an initial rating higher than 10 percent before 
November 17, 2008, and an initial rating higher than 20 percent 
from November 17, 2008 for peripheral neuropathy of the right 
lower extremity.

3. Entitlement to an initial rating higher than 10 percent before 
November 17, 2008, and an initial rating higher than 20 percent 
from November 17, 2008 for peripheral neuropathy of the left 
lower extremity.

4. Entitlement to service connection for residuals of a right 
ankle injury.

5. Entitlement to service connection for residuals of Agent 
Orange exposure.  

6. Entitlement to service connection for peripheral neuropathy of 
the upper extremities.  

7. Entitlement to service connection for bilateral carpal tunnel 
syndrome.  

8. Entitlement to service connection for disequilibrium.  

9. Entitlement to service connection for tinnitus.  

10. Entitlement to service connection for allergies.  

11. Entitlement to service connection for residuals of a left 
knee injury.  

12. Entitlement to service connection for residuals of a left 
foot injury.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD
Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1965 to June 1994.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in March 1995 and in December 
2004, of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a rating decision in July 2006, the RO determined that new and 
material evidence was not presented to reopen the claim of 
service connection for residuals of a left knee injury.  A review 
of the file shows that the Veteran has had a pending claim of 
service connection since a rating decision in March 1995, denying 
the claim, and finality had not attached.  For this reason, the 
Veteran need have presented new and material evidence. 

In June 2008, the Board remanded the claims for increase for 
peripheral neuropathy of the lower extremities.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998

The claim for increase for the right knee and the claims of 
service connection for a right ankle injury, residuals of Agent 
Orange exposure, peripheral neuropathy of the upper extremities, 
bilateral carpal tunnel syndrome, disequilibrium, tinnitus, 
allergies, and left knee and left foot disabilities are REMANDED 
to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Before November 17, 2008, peripheral neuropathy of the left 
lower extremity and right lower extremity does not show moderate 
incomplete paralysis of the sciatic nerve, moderate incomplete 
paralysis of the common peroneal nerve, severe incomplete 
paralysis of the superficial peroneal nerve, severe incomplete 
paralysis of the deep peroneal nerve, moderate incomplete 
paralysis of the interior popliteal (tibial) nerve, severe 
incomplete paralysis of the tibial nerve and moderate incomplete 
paralysis of the anterior crural (femoral) nerve.  

2. From November 17, 2008, peripheral neuropathy of the left 
lower extremity and right lower extremity does not show 
moderately severe  incomplete paralysis of the sciatic nerve, 
severe incomplete paralysis of the common peroneal nerve, 
complete paralysis of the superficial peroneal nerve, complete 
paralysis of the deep peroneal nerve, severe incomplete paralysis 
of the interior popliteal (tibial) nerve, complete paralysis of 
the tibial nerve and severe incomplete paralysis of the anterior 
crural (femoral) nerve.  





CONCLUSIONS OF LAW

1. Before November 17, 2008, the criteria for an initial rating 
higher than 10 percent for peripheral neuropathy of the right 
lower extremity have not been me; from November 17, 2008, the 
criteria for an initial rating higher than 20 percent for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521, 8522, 8523, 8524, 8425 and 
8526 (2009).

2.  Before November 17, 2008, the criteria for an initial rating 
higher than 10 percent for peripheral neuropathy of the left 
lower extremity have not been me; from November 17, 2008, the 
criteria for an initial rating higher than 20 percent for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521, 8522, 8523, 8524, 8425 and 
8526 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As for the claims for initial higher ratings for peripheral 
neuropathy of the lower extremities, the RO provided VCAA notice 
on the underlying claims of service connection in August 2003 and 
in June 2004.  Where, as here, service connection has been 
granted and the initial ratings have been assigned, the claims of 
service connection have been more than substantiated, the claims 
has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was intended 
to serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an initial 
higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and afforded the Veteran a VA examination on 
his claims for initial higher ratings for peripheral neuropathy 
of the lower extremities.  In a letter dated in January 2006, the 
U.S. Air Force indicated that appointment sheets are not on file 
for more than five years.  


As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).



Peripheral Neuropathy of the Lower Extremities

The peripheral neuropathy of the lower extremities is rated under 
Diagnostic Code 8520 for impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, the criteria for a 20 percent rating are 
moderate incomplete paralysis and the criteria for a 40 percent 
rating are moderately severe incomplete paralysis.  A 60 percent 
rating requires severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent rating requires complete paralysis.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  

Before November 17, 2008

Facts

Private medical records show that in July 2003 the Veteran 
complained of bilateral lower extremity numbness, tingling, and 
weakness.  On physical examination, there was no paraspinal 
muscle spasm.  The Veteran was able to heel walk and toe walk 
without much difficulty.  Sensation was decreased.   





On VA examination in August 2003, the examiner noted the Veteran 
had some residual right foot numbness after a discectomy in 1990.  
On examination, the Veteran complained of recurring symptoms in 
the right leg and left leg numbness with pain radiating to the 
bottoms of the feet.  The Veteran indicated that the pain did not 
significantly interfering with his usual daily or occupational 
activity.  

On physical examination, the lower extremities shows good motor 
strength, including dorsiflexion and plantar flexion of the feet, 
inversion and eversion, and flexion and extension of the knees.  
On sensory examination, there was good pin discrimination over 
the feet and in the lower extremities.  The deep tendon reflexes 
at the knees were normal.  The Veteran was able to walk on toes 
and heels, although he complained of pain.  He was able to stand 
on either foot.  The straight leg raise test was negative 
bilaterally.  The diagnosis was residual of old right S-1 
radiculopathy with numbness in the right lateral foot.    

Private medical records show that in August 2003 the Veteran 
complained of numbness and paresthesias in the lower extremities.  
He complained of bilateral weakness in the hamstrings.  
Neurological examination showed that gait and station were 
normal.  Rapid alternating movements were normal in the lower 
extremity.  Motor testing was good in the lower extremities.  The 
Veteran could flex his hips normally, the quadriceps and 
hamstrings functioned well, he was able to dorsiflex and plantar 
flex his ankles normally with normal strength and flex and extend 
his toes normally.  

Sensory testing showed decreased pinprick sensation distally in 
the foot, but not at the ankle.  He had decreased vibratory 
sensation, which was decreased distally in the toes as well as 
the right ankle.  The Veteran had normal position sensation.  The 
deep tendon reflexes at the knees were 1 to 2+ and 1+ at the left 
ankle.


An EMG showed reduced amplitude of response and modest slowing in 
the posterior tibial nerve on the left side and a normal limited 
selected EMG of the right leg.  

In a statement in September 2003, the Veteran complained of pain 
and numbness in the feet and tingling down the legs.  

On VA examination in July 2004, the Veteran complained of 
persistent numbness and tingling and heavy feeling in his feet.  
Physical examination showed that he had decreased sensation to 
pinprick distal to the metatarsal heads.  The lower extremities 
showed good motor, including dorsiflexion and plantar flexion of 
the feet, eversion and inversion, and flexion and extension of 
the knees.  The Veteran was uncomfortable on standing on either 
foot.  The straight leg raise testing was negative bilaterally.  
The examiner did not find paralysis, neuritis, neuralgia, muscle 
waisting or atrophy as evidence of nerve damage.  

Private medical records show that in May 2004 the Veteran had 
decreased sensation to pinprick distal to the metatarsal pads.  
The impression was chronic neuropathic symptoms of the lower 
extremities.  

On VA examination in August 2004, sensory evaluation showed that 
the legs were intact to light touch.  The reflexes of the knees 
were one fourth, absent at the right ankle, and trace at the left 
ankle.  The Babinski test was negative.  The straight leg raise 
was positive with the Veteran lying sown.  

Private medical records show that in August 2004 the Veteran had 
a stocking glove gradient in the lower extremities.  The motor 
and coordination testing were normal.  The deep tendon reflexes 
were normal.  In February 2005, an EMG and nerve conduction 
velocity study of the right lower extremity showed peripheral 
neuropathy, mainly sensory in nature with mild motor component.  

In his diary, from January 2005 to February 2006, the Veteran 
entered complaints of pain, weakness, numbness and tingling in 
his legs, ankles, and feet.  




On VA examination in March 2006, the Veteran complained of 
constant pain radiating into the lower extremities and weakness.  
He complained that his legs gave out.  Neurological testing 
showed decreased vibratory sensation and light filament sensation 
from the proximal tibia in a stocking glove distribution.  The 
lower extremity strength of the knees and ankles was 5/5.  There 
was good sensation to the toes.  The examiner indicated there was 
no atrophy, paralysis, neuritis, or neuralgia.  The diagnosis was 
bilateral lower extremity peripheral neuropathy with some mild 
motor component. 

In March 2006, the Veteran testified that he had daily pain in 
his lower extremities, was numbness and tingling, and possibly 
foot drop.  

Private medical records show that in August 2006 the Veteran had 
mixed motor-and- sensory, polyneuropathy and decreased light 
touch sensation and vibratory sensation.  

Analysis

The Veteran's subjective complaints are pain, weakness, numbness 
and tingling into the lower extremities.  

The objective findings both by private and VA health-care 
professionals show that in July 2003 the Veteran was able to heel 
walk and toe walk without much difficulty.  On VA examinations in 
August 2003 and July 2004, the Veteran had good dorsiflexion and 
plantar flexion of the feet, inversion and eversion, and flexion 
of knees.  In February 2005, an EMG and nerve conduction velocity 
study of the right lower extremity showed peripheral neuropathy, 
mainly sensory in nature with mild motor component.  On VA 
examination in March 2006, there was no atrophy, paralysis, 
neuritis, or neuralgia.




Without evidence of neuritis or neuralgia or organic changes, 
such as atrophy or loss of reflexes, the peripheral neuropathy of 
each lower extremity is mainly sensory in nature with a mild 
motor component, which does not more nearly approximate the 
criteria of moderate incomplete paralysis of the sciatic nerve 
for the next higher rating under Diagnostic Code 8520.

There are no other potential applicable neurological Diagnostic 
Codes because of pyramiding, that is, the evaluation of the same 
manifestation under different diagnoses, which is not 
permissible. 38 C.F.R. § 4.14. 

For the above reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for peripheral neuropathy 
of the right lower extremity and the left lower extremity before 
November 17, 2008, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

From November 17, 2008

Facts

On VA examination in November 2008, the Veteran complained of 
radiating pain, numbness, and tingling into the lower 
extremities.  He described a near complete loss of sensation of 
the feet. 

Physical examination showed that strength testing in the right 
lower extremity and left lower extremity was 4 of 5 in 
dorsiflexion and flexion of the toes, ankle and knee flexion and 
5 of 5 in knee extension and hip flexion, which was consistent 
with paresis or partial paralysis of the muscle groups involving 
L4 through S1 level and could involve the sciatic nerves.  There 
was mild muscle atrophy of the extensor digitorum brevis of each 
foot.  There was no other atrophy or muscle asymmetry in the 
lower extremities.  



Sensory testing of the right lower extremity and left lower 
extremity demonstrated decreased vibratory sensation to the knee 
and decreased sensation to the mid thigh, and feet.  The examiner 
indicated that this was most consistent with a sensory peripheral 
neuropathy affecting sensory nerves from the mid thighs distally 
to the toes.  

Coordination was fluent with heel-to-shin maneuvers in each lower 
extremity.  The examiner indicated that heel to toe walk was 
fairly good.  Tone was physiologic without any cogwheeling, 
rigidity, mild clonus or spasticity produced in each lower 
extremity.  The reflexes in the each lower extremity were 0 of 4 
in the Achilles reflex and 1 of 4 in the patellar reflex.  The 
examiner concluded that the Veteran had a painful sensory motor 
polyneuropathy of the lower extremities.    

Analysis

The Veteran's subjective complaints are radiating pain, numbness, 
and tingling into the lower extremities and a near complete loss 
of sensation of the feet.

The objective findings on VA examination were strength testing in 
the right lower extremity and left lower extremity as 4 of 5 in 
dorsiflexion and flexion of the toes, ankle and knee flexion and 
5 of 5 in knee extension and hip flexion, which was consistent 
with partial paralysis.  There was mild muscle atrophy of the 
extensor digitorum brevis muscle of each foot.  There was no 
other atrophy or muscle asymmetry in the lower extremities.  

Sensory testing showed decreased vibratory sensation to the knee 
and decreased sensation to the mid thigh and feet.  The reflexes 
in the each lower extremity were 0 of 4 in the Achilles reflex 
and 1 of 4 in the patellar reflex.   The examiner concluded that 
the Veteran had a painful sensory motor polyneuropathy of the 
lower extremities.  




The peripheral neuropathy of each lower extremity is both sensory 
and motor in nature, but the objective findings does not more 
nearly approximate the criteria of moderately severe incomplete 
paralysis of the sciatic nerve for the next higher rating under 
Diagnostic Code 8520.

There are no other potential applicable neurological Diagnostic 
Codes because of pyramiding, that is, the evaluation of the same 
manifestation under different diagnoses, which is not 
permissible. 38 C.F.R. § 4.14. 

For the above reasons, the preponderance of the evidence is 
against a rating higher than 20 percent for peripheral neuropathy 
of the right lower extremity and the left lower extremity before 
November 17, 2008, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b)

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).





In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which is neurological 
impairment, which is contemplated by the Rating Schedule under 
Diagnostic Code 8520.  In other words, the Veteran does not 
experience any symptomatology not already contemplated by the 
Rating Schedule.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent before November 17, 
2008, and an initial rating higher than 20 percent from November 
17, 2008, for peripheral neuropathy of the right lower extremity 
is denied.

An initial rating higher than 10 percent before November 17, 
2008, and an initial rating higher than 20 percent from November 
17, 2008, for peripheral neuropathy of the left lower extremity 
is denied.


REMAND

In a rating decision in March 1995, the RO denied service 
connection for: residuals of a right ankle injury, residuals of 
exposure to Agent Orange, disequilibrium, tinnitus, allergies, 
bilateral carpal tunnel syndrome, a left knee injury, and a left 
foot injury; and denied a compensable rating for chondromalacia 
of the right knee.   In March 1995, the Veteran filed a notice of 
disagreement.  In May 2009, the RO furnished the Veteran a 
statement of the case addressing the claims. 

In statements, received at the RO in September 2009, the Veteran 
indicated that he wanted to appeal the claims addressed in the 
statement of the case, dated in May 2009. 

A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (RO) mails the statement 
of the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  The 
date of mailing of the statement of the case will be presumed to 
be the same as the date of the statement of the case and the date 
of mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302.

As the letter of notification of the statement of the case was 
dated May 18, 2009, which is more than the one-year period from 
the date of the notification of the rating decision in March 
1995, the Veteran had until July 18, 2009, to timely file a 
substantive appeal in order to perfect the appeal of the claims 
to the Board. 

There is nothing in the record indicating that the RO implicitly 
or explicitly waived the timeliness of the substantive appeal.  
Percy v. Shinseki, 23 Vet. App. 37 (Vet. App. 2009) (finding that 
if the RO does not waive a late substantive appeal, the Board may 
decline to entertain jurisdiction). 

As it is not clear from the file that the RO closed the appeal of 
the claims because there was no timely substantive appeal and as 
the record raises the question of the timeliness of the 
substantive appeal, further procedural development is needed. 

On the claim of service connection for peripheral neuropathy of 
the upper extremities, on VA examination in November 2008, the VA 
examiner recommended further diagnostic studies to determine the 
etiology of the Veteran's neuropathic symptoms.  Under the duty 
assist, further evidentiary development is needed. 






Accordingly, the case is REMANDED for the following action:

1. On the claims addressed in the statement 
of the case in May 2009, document for the 
record whether the appeal of the claims was 
closed because there was no timely 
substantive appeal and, if so, notify the 
Veteran that his substantive appeal received 
in September 2009 was untimely and that he 
has the right to appeal the timeliness issue. 

2. Schedule the Veteran for a VA neurology 
examination, including an EMG and nerve 
conduction velocity testing of the upper 
extremities, to determine whether the Veteran 
has neuropathy of the upper extremities other 
than carpal tunnel syndrome and, if so, 
whether it is at least as likely as not that 
the current neuropathy other than carpal 
tunnel syndrome is caused by or aggravated by 
service-connected bursitis of the each 
shoulder or hypertension.   

a).  On the question of causation, 
considering accepted medical principles 
and the current medical literature, the 
examiner is asked to address whether the 
service-connected bursitis of the each 
shoulder or hypertension actually caused 
neuropathy of the upper extremities other 
than carpal tunnel syndrome. 

b).  If actually causation is not shown or 
actual causation can not be determined 
because of the current state of medical 
knowledge or that the cause is not know as 
there are multiple potential causes, none 
more likely than not the cause, then the 
VA examiner is asked to address the 
question of aggravation. 

On the question of aggravation, 
considering accepted medical principles 
and the current medical literature, the 
examiner is asked to address whether 
service-connected bursitis of the each 
shoulder or hypertension aggravated 
neuropathy of the upper extremities other 
than carpal tunnel syndrome.  

In this context, the term "aggravation" 
means a permanent increase in the 
underlying neuropathy, that is, an 
irreversible worsening beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to a 
service-connected disability. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

The Veteran's file should be made available 
to the examiner for review.  

3. After the development has been completed, 
adjudicate the claim of service connection 
for peripheral neuropathy of the upper 
extremities other than carpal tunnel 
syndrome.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


